       Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 1 of 29



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     150 Post Street, Suite 520
3
     San Francisco, CA 94108
4    Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
5    karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
6
     Attorneys for Defendant Merchant Industry LLC
7

8

9

10

11
                                  UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13                                      OAKLAND DIVISION

14
     ABANTE ROOTER AND PLUMBING,                    Case No. 4:19-cv-07966-JST
15   INC., a California corporation, individually
     and on behalf of all others similarly
16   situated,                                      DECLARATION OF KARL S.
                                                    KRONENBERGER IN SUPPORT OF
17                  Plaintiff,                      DEFENDANT MERCHANT INDUSTRY
18                                                  LLC’S SUPPLEMENTAL BRIEF
            v.                                      OPPOSING PLAINTIFF’S REQUEST
19                                                  FOR LEAVE TO CONDUCT
     UNLOCKED BUSINESS STRATEGIES,                  JURISDICTIONAL DISCOVERY
20   INC., et al.,
                                                    Date:     In Chambers
21                  Defendants.                     Time:     In Chambers
22                                                  Before:   The Hon. Jon S. Tigar
                                                    Ctrm:     6, 2nd Flr.
23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                         KRONENBERGER DECL ISO DEF’S
                                                        SUPPL. BRIEF
       Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 2 of 29



1    I, Karl S. Kronenberger, declare as follows:
2           1.      I am a partner of the law firm of Kronenberger Rosenfeld, LLP, counsel of
3    record for Defendant Merchant Industry LLC. Unless otherwise stated, I have personal
4    knowledge of the matters set forth herein.
5           2.      Attached hereto as Exhibit A is a true and correct copy of Plaintiff’s
6    Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
7    Premises in a Civil Action to MLL Marketing, Inc.
8           3.      Attached hereto as Exhibit B is a true and correct copy of Plaintiff’s
9    Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
10   Premises in a Civil Action to Leonid Levit.
11          4.      Attached hereto as Exhibit C is a true and correct copy of Plaintiff’s
12   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
13   Premises in a Civil Action to Gurland, Inc.
14

15          I declare under penalty of perjury under the laws of the United States of America
16   that the foregoing is true and correct and that this Declaration was executed on February
17   8, 2021 in San Francisco, California.
18
                                                           s/ Karl S. Kronenberger     ____
19
                                                              Karl S. Kronenberger
20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                          KRONENBERGER DECL ISO DEF’S
                                                    1    SUPPL. BRIEF
Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 3 of 29




                     Exhibit A
                      Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 4 of 29
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Northern District
                                                        __________  DistrictofofCalifornia
                                                                                 __________
              Abante Rooter and Plumbing Inc.
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 4:19-cv-07966-JST
     Unlocked Business Strategies, Inc., Thomas R.
           Costa, and Merchant Industry, LLC
                                                                               )
                                                                               )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  MLL Marketing, Inc.

                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:
           See attached Addendum A.


  Place:                                                                                 Date and Time:
           A mutually agreeable location, or
           tsmith@woodrowpeluso.com                                                                            1/8/2021 5:00 pm


      ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        12/11/2020

                                   CLERK OF COURT
                                                                                             OR
                                                                                                                     /s/ Taylor T. Smith
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiff
Abante Rooter and Plumbing, Inc.                                         , who issues or requests this subpoena, are:
Taylor T. Smith, Woodrow & Peluso, LLC, 3900 E. Mexico Ave., Suite 300, Denver, CO 80210: Tel: 720-907-7628;
Email: tsmith@woodrowpeluso.com
                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 5 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-07966-JST

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 6 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 7 of 29




             ADDENDUM A TO SUBPOENA TO PRODUCE DOCUMENTS
                        TO MLL MARKETING, INC.

Please produce the following documents for inspection and copying on or before January 8,
2021. To the extent that YOU object to any of the below requests on the basis of YOU must
provide a privilege log and produce any and all non-privileged documents. Defined terms need
not be capitalized to retain their defined meanings.

   1.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
          MERCHANT INDUSTRY, including all contracts, agreements, and communications
          between YOU and MERCHANT INDUSTRY.

   2.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with UBS,
          including all contracts, agreements, and communications between YOU and UBS.

   3.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
          COSTA, including all contracts, agreements, and communications between YOU and
          COSTA.

   4.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
          GURLAND, including all contracts, agreements, and communications between YOU
          and GURLAND.

   5.     All DOCUMENTS sufficient to IDENTIFY the manner by which YOU claim prior
          express consent was obtained to place telemarketing calls on behalf of or for the
          benefit of MERCHANT INDUSTRY (or a telemarketing call that could have resulted
          in the sale of any MERCHANT INDUSTRY product or service) to PLAINTIFF,
          including all DOCUMENTS sufficient to IDENTIFY all CONSENT LANGUAGE or
          other disclosures used.

   6.     All DOCUMENTS sufficient to IDENTIFY all PERSONS who provided prior
          express consent to be called during the RELEVANT TIME PERIOD by YOU on
          behalf of or for the benefit of MERCHANT INDUSTRY (or a telemarketing call that
          could have resulted in the sale of any MERCHANT INDUSTRY product or service)
          in the same manner that PLAINTIFF allegedly provided prior express consent to be
          called.

   7.     All DOCUMENTS sufficient to IDENTIFY all PERSONS, and the total number of
          such PERSONS, that YOU (or any third party acting on YOUR behalf or for YOUR
          benefit) called on behalf of or for the benefit of MERCHANT INDUSTRY (or a
          telemarketing call that could have resulted in the sale of any MERCHANT
          INDUSTRY product or service) on their cellular telephone during the RELEVANT
          TIME PERIOD where the PERSONS provided prior express consent in the same
          manner that YOU claim PLAINTIFF provided any such consent.
      Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 8 of 29




8.      All DOCUMENTS sufficient to IDENTIFY the total number of calls, and the date,
        time, and duration of each call, made to each PERSON identified in DOCUMENTS
        produced in response to Request Number 7 above.

9.      All DOCUMENTS sufficient to IDENTIFY the manner by which YOU claim prior
        express consent was obtained to place telemarketing calls on behalf of or for the
        benefit of UBS (or a telemarketing call that could have resulted in the sale of any
        UBS product or service) to PLAINTIFF, including all DOCUMENTS sufficient to
        IDENTIFY all CONSENT LANGUAGE or other disclosures used.

10.     All DOCUMENTS sufficient to IDENTIFY all PERSONS who provided prior
        express consent to be called during the RELEVANT TIME PERIOD by YOU on
        behalf of or for the benefit of UBS (or a telemarketing call that could have resulted in
        the sale of any UBS product or service) in the same manner that PLAINTIFF
        allegedly provided prior express consent to be called.

11.     All DOCUMENTS sufficient to IDENTIFY all PERSONS, and the total number of
        such PERSONS, that YOU (or any third party acting on YOUR behalf or for YOUR
        benefit) called on behalf of or for the benefit of UBS (or a telemarketing call that
        could have resulted in the sale of any UBS product or service) on their cellular
        telephone during the RELEVANT TIME PERIOD where the PERSONS provided
        prior express consent in the same manner that YOU claim PLAINTIFF provided any
        such consent.

12.     All DOCUMENTS sufficient to IDENTIFY the total number of calls, and the date,
        time, and duration of each call, made to each PERSON identified in DOCUMENTS
        produced in response to Request Number 11 above.

13.     All DOCUMENTS sufficient to IDENTIFY the DIALING EQUIPMENT utilized to
        place calls to PLAINTIFF and PERSONS who provided prior express consent in the
        same manner as Plaintiff during the RELEVANT TIME PERIOD.

14.     All DOCUMENTS in YOUR possession that mention PLAINTIFF.

15.     All DOCUMENTS sufficient to IDENTIFY any and all telephone numbers utilized
        by YOU to place calls to PLAINTIFF.

16.     All DOCUMENTS sufficient to IDENTIFY any third parties that YOU entered into
        an agreement with to place telemarketing calls on YOUR behalf during the
        RELEVANT TIME PERIOD.

17.     All DOCUMENTS sufficient to IDENTIFY any and all steps YOU have caused to be
        taken to comply with the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
        seq. (“TCPA”) and its implementing regulations, 47 C.F.R. § 64.1200, et seq.,
        including any policies and procedures and the training of employees.
      Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 9 of 29




18.     All DOCUMENTS sufficient to IDENTIFY any and all involvement of MERCHANT
        INDUSTRY in YOUR telemarketing activities or oversight or control that
        MERCHANT INDUSTRY possesses over YOUR telemarketing activities conducted
        on behalf of or for the benefit of MERCHANT INDUSTRY (or a telemarketing call
        that could have resulted in the sale of any MERCHANT INDUSTRY product or
        service), including all related contracts and communications.

19.     All DOCUMENTS sufficient to IDENTIFY any and all involvement of UBS in
        YOUR telemarketing activities or oversight or control that UBS possesses over
        YOUR telemarketing activities conducted on behalf of or for the benefit of UBS (or a
        telemarketing call that could have resulted in the sale of any UBS product or service),
        including all related contracts and communications.

20.     All DOCUMENTS sufficient to IDENTIFY any and all communications between
        YOU on the one hand, and one or more of the of the following, MERCHANT
        INDUSTRY, UBS, COSTA, or GURLAND, on the other hand, regarding
        PLAINTIFF, this lawsuit, or the underlying allegations set forth in the Complaint.

                                     DEFINITIONS

1. “CONSENT LANGUAGE” means and refers to all words, language, websites, images,
   terms, or disclosures that were shown, disclosed, or made viewable or available by YOU
   (or any person acting on YOUR behalf, for YOUR benefit, or in accordance with any
   agreement with YOU) to any consumer, including any disclosures located on or via any
   website, webpage, hyperlink, writing, or DOCUMENT, for the purpose of providing
   YOU with prior express consent to call the consumer’s cellphone as required by the
   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

2. “COSTA” means and refers to the Defendants in the case, Thomas Costa, a natural
   person and resident of New York. Defendant Costa is the Chief Executive Officer of
   Defendant UBS.

3. “DIALING EQUIPMENT” means and refers to any equipment, including telemarketing
   systems and/or computers or computer systems used to make the telephone calls and/or
   text messages in this case, including dialing equipment known as a “predictive dialer” or
   “autodialer.” The definition also includes dialing technology that plays a pre-recorded
   voice or message. The definition also includes all associated hardware, software, coding,
   and databases (including language, rules, fields, and schema).

4. “DOCUMENTS” means and refers to writings, contracts, manuals, papers, drawings,
   graphs, diagrams, maps, audits and audit results, records, reports, investigations, charts,
   studies, photographs, sound recordings, images, computer programs, letters, ESI, emails,
   text messages, contracts, spreadsheets, agreements, data, databases, and any and all other
   data or data compilations, including without limitation all ESI, Excel files, screen shots,
   proof of backups, data or other reporting data—stored in any medium from which
   information can be obtained.
   Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 10 of 29




5. "GURLAND" means and refers to Gurland, Inc. a Delaware corporation with its principal
   place of business located at 704 N. King St., Suite 500, Wilmington, Delaware 19801,
   and any of its present or former directors, managers, employees, agents, corporate
   parents, subsidiaries, divisions, subdivisions, affiliates, predecessors, successors, or joint
   ventures or anyone acting on behalf of any of them.

6. “IDENTIFY” shall mean the following:

   A.      When referring to a person, it means to give the person’s full name, present
           address or last known address, additional phone number, and email address, and
           the name of the registered business associated, owned, or operated, in any
           capacity by any such person.

   B.      When referring to an entity, it means to give the entity’s full name, contact
           telephone number, and email address, and any name that the entity purports to do
           business as (d/b/a name), and the type of entity that the business is registered as,
           including but not limited to business, corporation, limited liability company,
           professional association, and limited liability partnership.

7. “MERCHANT INDUSTRY” means and refers to the Defendants in the case, Merchant
   Industry, LLC d/b/a Swipe4Free, a New York limited liability company, whose principal
   place of business is located at 3636 33rd Street, Suite 306, Long Island City, NY 11106,
   including all of its divisions, subsidiaries, related companies, predecessors and
   successors, and all of its owners, directors, managers, agents, attorneys, affiliates,
   subsidiaries, employees, contractors, partners, and joint ventures.

8. “PERSON” means any natural person or any business, legal, quasi-governmental or
   governmental entity or association.

9. “PLAINTIFF” means the Plaintiff in this action, Abante Rooter and Plumbing, Inc., and
   any subsequent PERSONS added as plaintiffs to the Complaint or any subsequent or
   amended complaint.

10. “RELEVANT TIME PERIOD” means and refers to the time from December 4, 2015 to
    the present.

11. “UBS” means and refers to the Defendants in the case, Unlocked Business Strategies,
    Inc., a New York corporation, whose official address is 32 Crane Neck Road, East
    Setauket, New York, 11733, and whose corporate headquarters is located at 1211 Stewart
    Ave, Bethpage, NY 11714, including all of its divisions, subsidiaries, related companies,
    predecessors and successors, and all of its owners, directors, managers, agents, attorneys,
    affiliates, subsidiaries, employees, contractors, partners, and joint ventures.

12. “YOU,” or “YOUR,” or “MLL” means and refers to MLL Marketing, Inc., a New York
    corporation, whose principal place of business is located at 3029 Brighton 12th Street,
    A6, Brooklyn, New York 11235, including all of its divisions, subsidiaries, related
Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 11 of 29




companies, predecessors and successors, and all of its owners, directors, managers,
agents, attorneys, affiliates, subsidiaries, employees, contractors, partners, and joint
ventures.
Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 12 of 29




                      Exhibit B
                     Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 13 of 29
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Northern District
                                                        __________  DistrictofofCalifornia
                                                                                 __________
              Abante Rooter and Plumbing Inc.
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 4:19-cv-07966-JST
     Unlocked Business Strategies, Inc., Thomas R.
           Costa, and Merchant Industry, LLC
                                                                               )
                                                                               )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Leonid Levit

                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:
           See attached Addendum A.


  Place:                                                                                 Date and Time:
           A mutually agreeable location, or
           tsmith@woodrowpeluso.com                                                                            1/8/2021 5:00 pm


      ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        12/11/2020

                                   CLERK OF COURT
                                                                                             OR
                                                                                                                     /s/ Taylor T. Smith
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiff
Abante Rooter and Plumbing, Inc.                                         , who issues or requests this subpoena, are:
Taylor T. Smith, Woodrow & Peluso, LLC, 3900 E. Mexico Ave., Suite 300, Denver, CO 80210: Tel: 720-907-7628;
Email: tsmith@woodrowpeluso.com
                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 14 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-07966-JST

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 15 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 16 of 29




             ADDENDUM A TO SUBPOENA TO PRODUCE DOCUMENTS
                            TO LEONID LEVIT

Please produce the following documents for inspection and copying on or before January 8,
2021. To the extent that YOU object to any of the below requests on the basis of YOU must
provide a privilege log and produce any and all non-privileged documents. Defined terms need
not be capitalized to retain their defined meanings.

   1.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
          MERCHANT INDUSTRY, including all contracts, agreements, and communications
          between YOU and MERCHANT INDUSTRY.

   2.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with UBS,
          including all contracts, agreements, and communications between YOU and UBS.

   3.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
          COSTA, including all contracts, agreements, and communications between YOU and
          COSTA.

   4.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
          GURLAND, including all contracts, agreements, and communications between YOU
          and GURLAND.

   5.     All DOCUMENTS sufficient to IDENTIFY the manner by which YOU claim prior
          express consent was obtained to place telemarketing calls on behalf of or for the
          benefit of MERCHANT INDUSTRY (or a telemarketing call that could have resulted
          in the sale of any MERCHANT INDUSTRY product or service) to PLAINTIFF,
          including all DOCUMENTS sufficient to IDENTIFY all CONSENT LANGUAGE or
          other disclosures used.

   6.     All DOCUMENTS sufficient to IDENTIFY all PERSONS who provided prior
          express consent to be called during the RELEVANT TIME PERIOD by YOU on
          behalf of or for the benefit of MERCHANT INDUSTRY (or a telemarketing call that
          could have resulted in the sale of any MERCHANT INDUSTRY product or service)
          in the same manner that PLAINTIFF allegedly provided prior express consent to be
          called.

   7.     All DOCUMENTS sufficient to IDENTIFY all PERSONS, and the total number of
          such PERSONS, that YOU (or any third party acting on YOUR behalf or for YOUR
          benefit) called on behalf of or for the benefit of MERCHANT INDUSTRY (or a
          telemarketing call that could have resulted in the sale of any MERCHANT
          INDUSTRY product or service) on their cellular telephone during the RELEVANT
          TIME PERIOD where the PERSONS provided prior express consent in the same
          manner that YOU claim PLAINTIFF provided any such consent.
      Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 17 of 29




8.      All DOCUMENTS sufficient to IDENTIFY the total number of calls, and the date,
        time, and duration of each call, made to each PERSON identified in DOCUMENTS
        produced in response to Request Number 7 above.

9.      All DOCUMENTS sufficient to IDENTIFY the manner by which YOU claim prior
        express consent was obtained to place telemarketing calls on behalf of or for the
        benefit of UBS (or a telemarketing call that could have resulted in the sale of any
        UBS product or service) to PLAINTIFF, including all DOCUMENTS sufficient to
        IDENTIFY all CONSENT LANGUAGE or other disclosures used.

10.     All DOCUMENTS sufficient to IDENTIFY all PERSONS who provided prior
        express consent to be called during the RELEVANT TIME PERIOD by YOU on
        behalf of or for the benefit of UBS (or a telemarketing call that could have resulted in
        the sale of any UBS product or service) in the same manner that PLAINTIFF
        allegedly provided prior express consent to be called.

11.     All DOCUMENTS sufficient to IDENTIFY all PERSONS, and the total number of
        such PERSONS, that YOU (or any third party acting on YOUR behalf or for YOUR
        benefit) called on behalf of or for the benefit of UBS (or a telemarketing call that
        could have resulted in the sale of any UBS product or service) on their cellular
        telephone during the RELEVANT TIME PERIOD where the PERSONS provided
        prior express consent in the same manner that YOU claim PLAINTIFF provided any
        such consent.

12.     All DOCUMENTS sufficient to IDENTIFY the total number of calls, and the date,
        time, and duration of each call, made to each PERSON identified in DOCUMENTS
        produced in response to Request Number 11 above.

13.     All DOCUMENTS sufficient to IDENTIFY the DIALING EQUIPMENT utilized to
        place calls to PLAINTIFF and PERSONS who provided prior express consent in the
        same manner as Plaintiff during the RELEVANT TIME PERIOD.

14.     All DOCUMENTS in YOUR possession that mention PLAINTIFF.

15.     All DOCUMENTS sufficient to IDENTIFY any and all telephone numbers utilized
        by YOU to place calls to PLAINTIFF.

16.     All DOCUMENTS sufficient to IDENTIFY any third parties that YOU entered into
        an agreement with to place telemarketing calls on YOUR behalf during the
        RELEVANT TIME PERIOD.

17.     All DOCUMENTS sufficient to IDENTIFY any and all steps YOU have caused to be
        taken to comply with the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
        seq. (“TCPA”) and its implementing regulations, 47 C.F.R. § 64.1200, et seq.,
        including any policies and procedures and the training of employees.
      Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 18 of 29




18.     All DOCUMENTS sufficient to IDENTIFY any and all involvement of MERCHANT
        INDUSTRY in YOUR telemarketing activities or oversight or control that
        MERCHANT INDUSTRY possesses over YOUR telemarketing activities conducted
        on behalf of or for the benefit of MERCHANT INDUSTRY (or a telemarketing call
        that could have resulted in the sale of any MERCHANT INDUSTRY product or
        service), including all related contracts and communications.

19.     All DOCUMENTS sufficient to IDENTIFY any and all involvement of UBS in
        YOUR telemarketing activities or oversight or control that UBS possesses over
        YOUR telemarketing activities conducted on behalf of or for the benefit of UBS (or a
        telemarketing call that could have resulted in the sale of any UBS product or service),
        including all related contracts and communications.

20.     All DOCUMENTS sufficient to IDENTIFY any and all communications between
        YOU on the one hand, and one or more of the of the following, MERCHANT
        INDUSTRY, UBS, COSTA, or GURLAND, on the other hand, regarding
        PLAINTIFF, this lawsuit, or the underlying allegations set forth in the Complaint.

                                     DEFINITIONS

1. “CONSENT LANGUAGE” means and refers to all words, language, websites, images,
   terms, or disclosures that were shown, disclosed, or made viewable or available by YOU
   (or any person acting on YOUR behalf, for YOUR benefit, or in accordance with any
   agreement with YOU) to any consumer, including any disclosures located on or via any
   website, webpage, hyperlink, writing, or DOCUMENT, for the purpose of providing
   YOU with prior express consent to call the consumer’s cellphone as required by the
   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

2. “COSTA” means and refers to the Defendants in the case, Thomas Costa, a natural
   person and resident of New York. Defendant Costa is the Chief Executive Officer of
   Defendant UBS.

3. “DIALING EQUIPMENT” means and refers to any equipment, including telemarketing
   systems and/or computers or computer systems used to make the telephone calls and/or
   text messages in this case, including dialing equipment known as a “predictive dialer” or
   “autodialer.” The definition also includes dialing technology that plays a pre-recorded
   voice or message. The definition also includes all associated hardware, software, coding,
   and databases (including language, rules, fields, and schema).

4. “DOCUMENTS” means and refers to writings, contracts, manuals, papers, drawings,
   graphs, diagrams, maps, audits and audit results, records, reports, investigations, charts,
   studies, photographs, sound recordings, images, computer programs, letters, ESI, emails,
   text messages, contracts, spreadsheets, agreements, data, databases, and any and all other
   data or data compilations, including without limitation all ESI, Excel files, screen shots,
   proof of backups, data or other reporting data—stored in any medium from which
   information can be obtained.
   Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 19 of 29




5. "GURLAND" means and refers to Gurland, Inc. a Delaware corporation with its principal
   place of business located at 704 N. King St., Suite 500, Wilmington, Delaware 19801,
   and any of its present or former directors, managers, employees, agents, corporate
   parents, subsidiaries, divisions, subdivisions, affiliates, predecessors, successors, or joint
   ventures or anyone acting on behalf of any of them.

6. “IDENTIFY” shall mean the following:

   A.      When referring to a person, it means to give the person’s full name, present
           address or last known address, additional phone number, and email address, and
           the name of the registered business associated, owned, or operated, in any
           capacity by any such person.

   B.      When referring to an entity, it means to give the entity’s full name, contact
           telephone number, and email address, and any name that the entity purports to do
           business as (d/b/a name), and the type of entity that the business is registered as,
           including but not limited to business, corporation, limited liability company,
           professional association, and limited liability partnership.

7. “MERCHANT INDUSTRY” means and refers to the Defendants in the case, Merchant
   Industry, LLC d/b/a Swipe4Free, a New York limited liability company, whose principal
   place of business is located at 3636 33rd Street, Suite 306, Long Island City, NY 11106,
   including all of its divisions, subsidiaries, related companies, predecessors and
   successors, and all of its owners, directors, managers, agents, attorneys, affiliates,
   subsidiaries, employees, contractors, partners, and joint ventures.

8. “MLL” means and refers to MLL Marketing, Inc., a New York corporation, whose
   principal place of business is located at 3029 Brighton 12th Street, A6, Brooklyn, New
   York 11235, including all of its divisions, subsidiaries, related companies, predecessors
   and successors, and all of its owners, directors, managers, agents, attorneys, affiliates,
   subsidiaries, employees, contractors, partners, and joint ventures.

9. “PERSON” means any natural person or any business, legal, quasi-governmental or
   governmental entity or association.

10. “PLAINTIFF” means the Plaintiff in this action, Abante Rooter and Plumbing, Inc., and
    any subsequent PERSONS added as plaintiffs to the Complaint or any subsequent or
    amended complaint.

11. “RELEVANT TIME PERIOD” means and refers to the time from December 4, 2015 to
    the present.

12. “UBS” means and refers to the Defendants in the case, Unlocked Business Strategies,
    Inc., a New York corporation, whose official address is 32 Crane Neck Road, East
    Setauket, New York, 11733, and whose corporate headquarters is located at 1211 Stewart
    Ave, Bethpage, NY 11714, including all of its divisions, subsidiaries, related companies,
   Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 20 of 29




   predecessors and successors, and all of its owners, directors, managers, agents, attorneys,
   affiliates, subsidiaries, employees, contractors, partners, and joint ventures.

13. “YOU,” or “YOUR,” or “LEVIT” means and refers to Leonid Levit, a natural person and
    resident of the State of New York. Mr. Levit is the registered agent of MLL.
Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 21 of 29




                      Exhibit C
                     Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 22 of 29
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Northern District
                                                        __________  DistrictofofCalifornia
                                                                                 __________
              Abante Rooter and Plumbing Inc.
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 4:19-cv-07966-JST
     Unlocked Business Strategies, Inc., Thomas R.
           Costa, and Merchant Industry, LLC
                                                                               )
                                                                               )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Gurland, Inc.

                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:
           See attached Addendum A.


  Place:                                                                                 Date and Time:
           A mutually agreeable location, or
           tsmith@woodrowpeluso.com                                                                            1/8/2021 5:00 pm


      ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        12/11/2020

                                   CLERK OF COURT
                                                                                             OR
                                                                                                                     /s/ Taylor T. Smith
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiff
Abante Rooter and Plumbing, Inc.                                         , who issues or requests this subpoena, are:
Taylor T. Smith, Woodrow & Peluso, LLC, 3900 E. Mexico Ave., Suite 300, Denver, CO 80210: Tel: 720-907-7628;
Email: tsmith@woodrowpeluso.com
                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 23 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-07966-JST

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 24 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 25 of 29




             ADDENDUM A TO SUBPOENA TO PRODUCE DOCUMENTS
                              TO GURLAND

Please produce the following documents for inspection and copying on or before January 8,
2021. To the extent that YOU object to any of the below requests on the basis of YOU must
provide a privilege log and produce any and all non-privileged documents. Defined terms need
not be capitalized to retain their defined meanings.

   1.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
          MERCHANT INDUSTRY, including all contracts, agreements, and communications
          between YOU and MERCHANT INDUSTRY.

   2.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with UBS,
          including all contracts, agreements, and communications between YOU and UBS.

   3.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
          COSTA, including all contracts, agreements, and communications between YOU and
          COSTA.

   4.     All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
          LEVIT, including all contracts, agreements, and communications between YOU and
          LEVIT.

   5.     All DOCUMENTS sufficient to IDENTIFY the manner by which YOU claim prior
          express consent was obtained to place telemarketing calls on behalf of or for the
          benefit of MERCHANT INDUSTRY (or a telemarketing call that could have resulted
          in the sale of any MERCHANT INDUSTRY product or service) to PLAINTIFF,
          including all DOCUMENTS sufficient to IDENTIFY all CONSENT LANGUAGE or
          other disclosures used.

   6.     All DOCUMENTS sufficient to IDENTIFY all PERSONS who provided prior
          express consent to be called during the RELEVANT TIME PERIOD by YOU on
          behalf of or for the benefit of MERCHANT INDUSTRY (or a telemarketing call that
          could have resulted in the sale of any MERCHANT INDUSTRY product or service)
          in the same manner that PLAINTIFF allegedly provided prior express consent to be
          called.

   7.     All DOCUMENTS sufficient to IDENTIFY all PERSONS, and the total number of
          such PERSONS, that YOU (or any third party acting on YOUR behalf or for YOUR
          benefit) called on behalf of or for the benefit of MERCHANT INDUSTRY (or a
          telemarketing call that could have resulted in the sale of any MERCHANT
          INDUSTRY product or service) on their cellular telephone during the RELEVANT
          TIME PERIOD where the PERSONS provided prior express consent in the same
          manner that YOU claim PLAINTIFF provided any such consent.
      Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 26 of 29




8.      All DOCUMENTS sufficient to IDENTIFY the total number of calls, and the date,
        time, and duration of each call, made to each PERSON identified in DOCUMENTS
        produced in response to Request Number 7 above.

9.      All DOCUMENTS sufficient to IDENTIFY the manner by which YOU claim prior
        express consent was obtained to place telemarketing calls on behalf of or for the
        benefit of UBS (or a telemarketing call that could have resulted in the sale of any
        UBS product or service) to PLAINTIFF, including all DOCUMENTS sufficient to
        IDENTIFY all CONSENT LANGUAGE or other disclosures used.

10.     All DOCUMENTS sufficient to IDENTIFY all PERSONS who provided prior
        express consent to be called during the RELEVANT TIME PERIOD by YOU on
        behalf of or for the benefit of UBS (or a telemarketing call that could have resulted in
        the sale of any UBS product or service) in the same manner that PLAINTIFF
        allegedly provided prior express consent to be called.

11.     All DOCUMENTS sufficient to IDENTIFY all PERSONS, and the total number of
        such PERSONS, that YOU (or any third party acting on YOUR behalf or for YOUR
        benefit) called on behalf of or for the benefit of UBS (or a telemarketing call that
        could have resulted in the sale of any UBS product or service) on their cellular
        telephone during the RELEVANT TIME PERIOD where the PERSONS provided
        prior express consent in the same manner that YOU claim PLAINTIFF provided any
        such consent.

12.     All DOCUMENTS sufficient to IDENTIFY the total number of calls, and the date,
        time, and duration of each call, made to each PERSON identified in DOCUMENTS
        produced in response to Request Number 11 above.

13.     All DOCUMENTS sufficient to IDENTIFY the manner by which YOU claim prior
        express consent was obtained to place telemarketing calls on behalf of or for the
        benefit of MLL or LEVIT (or a telemarketing call that could have resulted in the sale
        of any MLL or LEVIT product or service) to PLAINTIFF, including all
        DOCUMENTS sufficient to IDENTIFY all CONSENT LANGUAGE or other
        disclosures used.

14.     All DOCUMENTS sufficient to IDENTIFY all PERSONS who provided prior
        express consent to be called during the RELEVANT TIME PERIOD by YOU on
        behalf of or for the benefit of MLL or LEVIT (or a telemarketing call that could have
        resulted in the sale of any MLL or LEVIT product or service) in the same manner that
        PLAINTIFF allegedly provided prior express consent to be called.

15.     All DOCUMENTS sufficient to IDENTIFY all PERSONS, and the total number of
        such PERSONS, that YOU (or any third party acting on YOUR behalf or for YOUR
        benefit) called on behalf of or for the benefit of MLL or LEVIT (or a telemarketing
        call that could have resulted in the sale of any MLL or LEVIT product or service) on
        their cellular telephone during the RELEVANT TIME PERIOD where the PERSONS
      Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 27 of 29




        provided prior express consent in the same manner that YOU claim PLAINTIFF
        provided any such consent.

16.     All DOCUMENTS sufficient to IDENTIFY the total number of calls, and the date,
        time, and duration of each call, made to each PERSON identified in DOCUMENTS
        produced in response to Request Number 15 above.

17.     All DOCUMENTS sufficient to IDENTIFY the DIALING EQUIPMENT utilized to
        place calls to PLAINTIFF and PERSONS who provided prior express consent in the
        same manner as Plaintiff during the RELEVANT TIME PERIOD.

18.     All DOCUMENTS in YOUR possession that mention PLAINTIFF.

19.     All DOCUMENTS sufficient to IDENTIFY any and all telephone numbers utilized
        by YOU to place calls to PLAINTIFF.

20.     All DOCUMENTS sufficient to IDENTIFY any third parties that YOU entered into
        an agreement with to place telemarketing calls on YOUR behalf during the
        RELEVANT TIME PERIOD.

21.     All DOCUMENTS sufficient to IDENTIFY any and all steps YOU have caused to be
        taken to comply with the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
        seq. (“TCPA”) and its implementing regulations, 47 C.F.R. § 64.1200, et seq.,
        including any policies and procedures and the training of employees.

22.     All DOCUMENTS sufficient to IDENTIFY any and all involvement of MERCHANT
        INDUSTRY in YOUR telemarketing activities or oversight or control that
        MERCHANT INDUSTRY possesses over YOUR telemarketing activities conducted
        on behalf of or for the benefit of MERCHANT INDUSTRY (or a telemarketing call
        that could have resulted in the sale of any MERCHANT INDUSTRY product or
        service), including all related contracts and communications.

23.     All DOCUMENTS sufficient to IDENTIFY any and all involvement of UBS in
        YOUR telemarketing activities or oversight or control that UBS possesses over
        YOUR telemarketing activities conducted on behalf of or for the benefit of UBS (or a
        telemarketing call that could have resulted in the sale of any UBS product or service),
        including all related contracts and communications.

24.     All DOCUMENTS sufficient to IDENTIFY any and all involvement of UBS in
        YOUR telemarketing activities or oversight or control that MLL or LEVIT possesses
        over YOUR telemarketing activities conducted on behalf of or for the benefit of MLL
        or LEVIT (or a telemarketing call that could have resulted in the sale of any MLL or
        LEVIT product or service), including all related contracts and communications.

25.     All DOCUMENTS sufficient to IDENTIFY any and all communications between
        YOU on the one hand, and one or more of the of the following, MERCHANT
   Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 28 of 29




        INDUSTRY, UBS, COSTA, MLL, or LEVIT, on the other hand, regarding
        PLAINTIFF, this lawsuit, or the underlying allegations set forth in the Complaint.

                                     DEFINITIONS

1. “CONSENT LANGUAGE” means and refers to all words, language, websites, images,
   terms, or disclosures that were shown, disclosed, or made viewable or available by YOU
   (or any person acting on YOUR behalf, for YOUR benefit, or in accordance with any
   agreement with YOU) to any consumer, including any disclosures located on or via any
   website, webpage, hyperlink, writing, or DOCUMENT, for the purpose of providing
   YOU with prior express consent to call the consumer’s cellphone as required by the
   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

2. “COSTA” means and refers to the Defendants in the case, Thomas Costa, a natural
   person and resident of New York. Defendant Costa is the Chief Executive Officer of
   Defendant UBS.

3. “DIALING EQUIPMENT” means and refers to any equipment, including telemarketing
   systems and/or computers or computer systems used to make the telephone calls and/or
   text messages in this case, including dialing equipment known as a “predictive dialer” or
   “autodialer.” The definition also includes dialing technology that plays a pre-recorded
   voice or message. The definition also includes all associated hardware, software, coding,
   and databases (including language, rules, fields, and schema).

4. “DOCUMENTS” means and refers to writings, contracts, manuals, papers, drawings,
   graphs, diagrams, maps, audits and audit results, records, reports, investigations, charts,
   studies, photographs, sound recordings, images, computer programs, letters, ESI, emails,
   text messages, contracts, spreadsheets, agreements, data, databases, and any and all other
   data or data compilations, including without limitation all ESI, Excel files, screen shots,
   proof of backups, data or other reporting data—stored in any medium from which
   information can be obtained.

5. “IDENTIFY” shall mean the following:

   A.      When referring to a person, it means to give the person’s full name, present
           address or last known address, additional phone number, and email address, and
           the name of the registered business associated, owned, or operated, in any
           capacity by any such person.

   B.      When referring to an entity, it means to give the entity’s full name, contact
           telephone number, and email address, and any name that the entity purports to do
           business as (d/b/a name), and the type of entity that the business is registered as,
           including but not limited to business, corporation, limited liability company,
           professional association, and limited liability partnership.

6. “LEVIT” means and refers to Leonid Levit, a natural person and resident of the State of
   Case 4:19-cv-07966-JST Document 67-1 Filed 02/08/21 Page 29 of 29




   New York. Mr. Levit is the registered agent of MLL.

7. “MERCHANT INDUSTRY” means and refers to the Defendants in the case, Merchant
   Industry, LLC d/b/a Swipe4Free, a New York limited liability company, whose principal
   place of business is located at 3636 33rd Street, Suite 306, Long Island City, NY 11106,
   including all of its divisions, subsidiaries, related companies, predecessors and
   successors, and all of its owners, directors, managers, agents, attorneys, affiliates,
   subsidiaries, employees, contractors, partners, and joint ventures.

8. “MLL” means and refers to MLL Marketing, Inc., a New York corporation, whose
   principal place of business is located at 3029 Brighton 12th Street, A6, Brooklyn, New
   York 11235, including all of its divisions, subsidiaries, related companies, predecessors
   and successors, and all of its owners, directors, managers, agents, attorneys, affiliates,
   subsidiaries, employees, contractors, partners, and joint ventures.

9. “PERSON” means any natural person or any business, legal, quasi-governmental or
   governmental entity or association.

10. “PLAINTIFF” means the Plaintiff in this action, Abante Rooter and Plumbing, Inc., and
    any subsequent PERSONS added as plaintiffs to the Complaint or any subsequent or
    amended complaint.

11. “RELEVANT TIME PERIOD” means and refers to the time from December 4, 2015 to
    the present.

12. “UBS” means and refers to the Defendants in the case, Unlocked Business Strategies,
    Inc., a New York corporation, whose official address is 32 Crane Neck Road, East
    Setauket, New York, 11733, and whose corporate headquarters is located at 1211 Stewart
    Ave, Bethpage, NY 11714, including all of its divisions, subsidiaries, related companies,
    predecessors and successors, and all of its owners, directors, managers, agents, attorneys,
    affiliates, subsidiaries, employees, contractors, partners, and joint ventures.

13. “YOU,” or “YOUR,” or “GURLAND” means and refers to Gurland, Inc. a Delaware
    corporation with its principal place of business located at 704 N. King St., Suite 500,
    Wilmington, Delaware 19801, and any of its present or former directors, managers,
    employees, agents, corporate parents, subsidiaries, divisions, subdivisions, affiliates,
    predecessors, successors, or joint ventures or anyone acting on behalf of any of them.
